REINHARD, Chief Judge.
Defendant appeals from an order dismissing without prejudice an indictment charging him with assault in the first degree, for failure to comply with the Speedy Trial Act. Section 545.780, RSMo.1978. Defendant contends the dismissal should have been with prejudice. We dismiss the appeal.
Section 547.070, RSMo.1978, provides that a defendant may appeal a “final judgment rendered upon any indictment or information .... ” There is no final judgment in a criminal case until sentence is imposed. State ex rel. Wagner v. Ruddy, 582 S.W.2d 692, 693-94 (Mo. banc 1979); State v. Harris, 486 S.W.2d 227, 229 (Mo.1972). In the case at bar, there has been no finding of guilt, let alone imposition of sentence. *417This was merely an interlocutory order. Accord, United States v. MacDonald, 435 U.S. 850, 98 S.Ct. 1547, 56 L.Ed.2d 18 (1978); United States v. Grabinski, 674 F.2d 677, 680 (8th Cir.1982), cert. denied, 459 U.S. 829, 103 S.Ct. 67, 74 L.Ed.2d 67 (1982).
Appeal dismissed.
KAROHL, P.J., and CRANDALL, J., concur.